Citation Nr: 1116537	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-30 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right leg/knee disorder to include as secondary to service-connected left fibula fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran participated in an informal hearing conference at the RO on March 31, 2010.  The report of the conference is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain the Veteran's Social Security records, to provide the Veteran with a proper notice letter, and to afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the Veteran's May 2008 statement, he explained that he receives income from Social Security Administration (SSA).  Although it is not evident whether the Veteran receives disability benefits for the issue currently on appeal, the United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain SSA decisions and records which may have a bearing on the Veteran's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court finds that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  There is no indication that any effort has been made to secure the SSA decision or any associated medical records.  If such SSA decision and medical records exist, they should be obtained and incorporated into the claims file.  38 U.S.C. § 5103A (West 2002).

In this case, the Veteran has asserted that his right leg/knee disorder is related to his service-connected left fibula fracture.  The Veteran was provided a notification letter in August 2008.  The letter informed the Veteran that he needed to provide a connection between his right leg disability and his service-connected disability.  The letter also explained that temporary or intermittent flare-ups of a condition were not considered aggravation unless the underlying condition, as contrasted by symptoms, had gotten worse.  However, the letter did not include "What the evidence must show" to substantiate a claim of entitlement to service connection on a secondary basis.  The letter also did not inform the Veteran of the evidence required to substantiate a claim for service connection on a direct basis.  Therefore, on remand, the Veteran should be provided an appropriate notification letter.   

Finally, the record shows that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a right leg/knee disorder to include as secondary to service-connected fracture of the left fibula.  The Veteran has contended that he has shifted his weight to his right side over a number of years due to his service-connected fracture of the left fibula.  He has also stated that he has been limping for years and that this has affected his right leg and knee.  The Board finds that the Veteran is competent and credible to attest to his symptoms and that he has favored his right leg due to his service-connected fracture of the left fibula.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the evidence of record does not include a medical opinion based on a review of the Veteran's claims file that addresses whether he currently has a right knee/leg disorder that was caused or aggravated by his service-connected fracture of the left fibula.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any and all right leg/knee disorders that may be present.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should include an explanation of the information needed to establish secondary service connection under 38 C.F.R. § 3.310(a) and the information needed to establish direct service connection.

2.  The RO/AMC should obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning the claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right leg/knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all current right leg/knee disorders.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  The examiner should also indicate whether the disorder was either caused by or permanently aggravated by the Veteran's service- connected fracture of the left fibula.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After conducting any additional development deemed necessary, the RO should readjudicate the Veteran's claim on the basis of direct and secondary service connection, considering all the evidence of record.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


